DETAILED ACTION
Response to Amendment
The amendment filed 06/10/2022 has been entered.
Claims 1, 5, 16 are amended.
Claims 1-22 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11-12, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 4858205 A) in view of Chelminski I (US 20190086563 A1).
Regarding claim 1, Harrison [Abstract; Fig 2-4; Col 4,5] teaches a firing chamber ….. the firing chamber extending along an axis and being configured to store compressed air[middle region with all four #78 in Fig 3 shows firing chamber that holds compressed air for the guns];
at least two operating heads extending along the axis each having (1) discharge ports open at one end to an ambient and (2) and a shuttle assembly configured to seal the firing chamber[#10, #12, #14, #16 in Fig 2-4 show multiple guns which discharge into the water and the use of a shuttle assembly #60];
and a control module configured to fire the seismic source by releasing a seal of the shuttle assembly and discharging the compressed air from the firing chamber to form an oscillating bubble seismic pulse from the release of air from the discharge ports of each of the at least two operating heads[#32 in Fig 2-4 shows control system that fires the guns using the assembly to release the air]…
Harrison does not explicitly teach ….. a firing chamber having a curved head…..wherein the at least two operating heads extend away from the curved head of the firing chamber, along a same direction of the axis[However the prior art in Fig 1 of Harrison has the operating heads in a common axis].
Chelminski I teaches a firing chamber having a curved head[Fig 1 has chamber 52 with a curved head]…..wherein the at least two operating heads extend away from the curved head of the firing chamber, along a same direction of the axis[The discharge ports are on the same direction of the axis]
It would have been obvious to modify the chamber of Harrison with the chamber shape of Chelminski I to have a curved shape and to have the discharge ports and operating heads operate in the same direction of the axis in order to send a better signal in that particular direction. 
Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a curved chamber with discharge ports on the same direction of the axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Harrison [Abstract; Fig 2-4; Col 4,5] teaches a firing chamber extending along an axis and being configured to store compressed air[middle region with all four #78 in Fig 3 shows firing chamber that holds compressed air for the guns];
at least two operating heads each having (1) discharge ports open at one end to an ambient and (2) a shuttle assembly configured to seal the firing chamber[#10, #12, #14, #16 in Fig 2-4 show multiple guns which discharge into the water and the use of a shuttle assembly #60];…..
a control module configured to fire the seismic source by releasing a seal of the shuttle assembly and discharging the compressed air from the firing chamber to form an oscillating bubble seismic pulse from the release of air from the discharge ports of each of the at least two operating heads[#32 in Fig 2-4 shows control system that fires the guns using the assembly to release the air], 
wherein the control module is centrally located along the axis, which is a center axis of the firing chamber, between the at least two operating heads, and outside the firing chamber, [#32- control head in Fig 2] …..
Harrison does not explicitly teach ….. each of the two at least two operating heads extending along the axis, on a same side of the firing chamber; [However the prior art in Fig 1 of Harrison has the operating heads in a common axis]……and wherein the at least two operating heads are radially spaced from a center point around which a tubular housing holds the control module.
Chelminski I teaches each of the two at least two operating heads extending along the axis, on a same side of the firing chamber[The discharge ports #60 in fig 3 are on the same direction of the axis]; …..and wherein the at least two operating heads are radially spaced from a center point around which a tubular housing holds the control module.[Fig 1 and 2 have a radial arrangement of the guns]
It would have been obvious to modify the guns of Harrison radial into the radial arrangement of Chelminski I to have the guns aligned in one direction around a common center point. 
Additionally it would have been obvious to one having ordinary skill in the art at the time the invention was made have the guns in one direction in a radial arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Harrison, as modified, teaches a hub positioned along the axis of the firing chamber[#34 in Fig 2];
and spokes attached to the hub and extending between the at least two operating heads, the spokes configured to prevent the operating heads from separating or stressfully vibrating when the seismic source is fired. [Chains #36 attaching to hub and operating heads to prevent movement in Fig 2]
Regarding claim 11, Harrison, as modified, teaches the control module comprising a magazine configured for locating a firing circuit and solenoid valves for each of the at least two operating heads.[#74 in Fig 3, 4; Col 5, Lines 25-40]
Regarding claim 12, Harrison, as modified, teaches the magazine comprising cavities for canisters located at a radius around a center line of the magazine, the canisters configured for housing the firing circuits and solenoid valves for each of the at least two operating heads. [#74 in Fig 3, 4; Col 5, Lines 25-40]
Regarding claim 15, Harrison, as modified, teaches the control module configured to seal each of shuttle assemblies of the at least two operating heads to the firing chamber simultaneously.[ Col 5; Lines 50-55]
Regarding claim 17, Harrison, as modified, teaches a vent configured to release compressed air from the firing chamber; and wherein the control module configured to vent the compressed air from the firing chamber while keeping compressed air within the operating heads at a pressure higher than the pressure within the firing chamber.[ Col 5, Lines 55-65 has vent #92 to vent air from firing chamber while maintaining pressure during charging and after firing]
Regarding claim 18, Harrison, as modified, teaches the control module configured to fire all of the at least two operating heads simultaneously. [Col 5; Lines 50-55]
Regarding claim 20, Harrison, as modified, teaches that the number of operating heads and the length, diameter and volume of the firing chamber may be selected to tune the characteristics of the seismic pulse. [Col 2, Lines 25-40 discuss the various factors involved in chamber design for the pulse] 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 4858205 A) in view of Chelminski I (US 20190086563 A1) as applied to claim1 above, and further in view of Dolengowski (US 4648479 A).
Regarding claim 2, Harrison teaches the at least two operating heads comprising divider posts between the discharge ports #10 and #12 in Fig 2 has port holes separated by metal between them];
Harrison does not explicitly teach wherein the divider posts are of unequal dimensions to form discharge ports of different dimensions.
Dolengowski teaches that and wherein the divider posts are of unequal dimensions to form discharge ports of different dimensions [Col 3; Lines 15-25 and Col 5; Lines 55-65].
It would have been obvious to one of ordinary skill in the art to have modified the discharge ports of Harrison further with the teachings of Dolengowski to have discharge ports of different dimensions to change the pulse characteristics.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 4858205 A) in view of Chelminski I (US 20190086563 A1)  as applied to claim 1 above, and further in view of Chelminski II (US 5432757 A)..
Regarding claim 6, Harrison does not explicitly teach a conduit pipe extending through the length of the firing chamber, the conduit pipe configured for conducting at least one electrical control cable and at least one air supply hose.
Chelminski II teaches that a conduit pipe extending through the length of the firing chamber, the conduit pipe configured for conducting at least one electrical control cable and at least one air supply hose. [Fig 2-#26-air line and #28-electrical cable going the length of the chamber, Claim 17 discusses protective conduit]
It would have been obvious to one of ordinary skill in the art to have modified the air guns cable and air supply in Harrison further in view of the hose and cable arrangement in Chelminski II in order to better protect the cable and air lines. Moreover it would have been obvious to do so since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, Harrison as modified teaches that comprising at least one external terminal connector positioned at an end of the conduit pipe, the at least one external terminal connector configured for connection of at least one electrical cable from an exploration ship to the at least one electrical control cable of the conduit pipe.[Fig 2 has #42 and #44 for air supply and electrical cables; Col 4, Lines 40-50]
Regarding claim 8, Harrison as modified teaches that comprising at least one external air supply connector positioned at an end of the conduit pipe, the at least one external air supply configured for connection of at least one air supply hose from an exploration ship to the at least one air supply hose of the conduit pipe.[Fig 2 has #42 for air supply; Col 4, Lines 40-50]
Regarding claim 9, Harrison as modified teaches that wherein the control module comprising an electrical distribution terminal configured to connect the control module to an electrical cable from the conduit pipe and to distribute power to the firing circuit of each of the at least two operating heads. [Fig 2 has #44 for electrical cables which divide into cables #48 for each operating head; Col 4, Lines 40-50]
Regarding claim 10, Harrison as modified teaches that wherein the control module comprising a pneumatic distribution module configured to connect the control module to an air supply hose from the conduit pipe and to distribute air separately to each of the at least two operating heads and distribute air separately to the firing chamber.[Fig 2, 3 has #42 for air supply; Col 4, Lines 40-50, Col 5, Lines 5-25]

Claims 13-14, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 4858205 A) in view of Chelminski I (US 20190086563 A1) as applied to claim 1 above, and further in view of Nance (US 8279711 B2)..
Regarding claim 13, Harrison does not explicitly teach the control module comprising a communications module configured for monitoring and transmitting data comprising the timepoint of firing each of the at least two operating heads.
Nance teaches the control module comprising a communications module configured for monitoring and transmitting data comprising the timepoint of firing each of the at least two operating heads.[Fig 12; Col 34; Lines 40-60]
It would have been obvious to one of ordinary skill in the art to have modified the control module position in Harrison further in view of the monitoring and transmission of data in Nance in order better collect and transmit important data.
Regarding claim 14, Harrison does not explicitly teach the communications module configured for monitoring and transmitting data comprising atleast one of readings from pressure sensors, temperature sensors, and hydrophone sensors.
Nance teaches the communications module configured for monitoring and transmitting data comprising at least one of readings from pressure sensors, temperature sensors, and hydrophone sensors. [Fig 12; Col 34; Lines 40-60]
It would have been obvious to one of ordinary skill in the art to have modified the control module position in Harrison further in view of the monitoring and transmission of data in Nance in order better collect and transmit important data such as pressure, temperature and hydrophone data.
Regarding claim 19, Harrison does not explicitly teach the control module configured to fire all or some of the at least two operating heads sequentially triggered at predetermined intervals.
Nance teaches the control module configured to fire all or some of the at least two operating heads sequentially triggered at predetermined intervals.[Col 34; Lines 20-35; Col 35; Lines 5-20]
It would have been obvious to one of ordinary skill in the art to have modified the control module position in Harrison further in view of the sequential firing in Nance in order better optimize the transmission pulse. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed sequence yields any previously unexpected results.
Regarding claim 21, Harrison does not explicitly teach the operation of the seismic sources using a firing sequence to have all or some of the operating heads fire at different points in time.
Nance teaches the operation of the seismic sources using a firing sequence to have all or some of the operating heads fire at different points in time.[Col 34, Lines 20-35; Col 35, Lines 5- 20]
It would have been obvious to one of ordinary skill in the art to have modified the seismic source firing of Harrison further in view of the sequence firing of Nance in order to optimize the pulse characteristics. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed sequence yields any previously unexpected results.
Regarding claim 22, Harrison does not explicitly teach the firing sequence has a time delay of between 1 and 50 milliseconds between the firing of each operating head of the seismic source in the order of the firing sequence.
Nance teaches the firing sequence has a time delay of between 1 and 50 milliseconds between the firing of each operating head of the seismic source in the order of the firing sequence.[Col 34; Lines 20-35]
It would have been obvious to one of ordinary skill in the art to have modified the seismic source firing of Harrison further in view of the firing timing of Nance in order to optimize the pulse characteristics. Moreover it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the range yields any previously unexpected results.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 objected to as being currently allowable as written but an allowance cannot be issued while there are still rejected claims in the application.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered with respect to claims 1-15, 17-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645